Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 1 of 6 PageID #: 398




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY


 LOUIS H. BRIGGS                                                                     PLAINTIFF


 v.                                             CIVIL ACTION NO. 3:17-CV-00537-JRW-CHL



 OFFICER KATELYN HOGAN, et al.                                                   DEFENDANTS


                                             ORDER

         1.     The Court GRANTS Defendants’ Motion for Judgment on the Pleadings (DN 24).

                a. The Court DISMISSES the Complaint (DN 1) with prejudice.

         2.     Plaintiff’s Motion to File Supplemental Response (DN 30) is DENIED.

         3.     Plaintiff’s Motion to Exceed Page Limitations (DN 31) is DENIED.

         4.     Plaintiff’s Motion for Leave to Amend Complaint (DN 32) is DENIED.


                                 MEMORANDUM OPINION

         In 2014, Officer Katelyn Hogan and Officer Richard Williams say they observed Louis

 Briggs speeding and driving with expired tags. According to them, during the arrest, Briggs

 attacked them. They also said they found marijuana on him, plus an 18-inch knife and ammunition

 in his car.

         Hogan testified to these facts in a district court preliminary hearing. The court found

 probable cause for six of eight charges and referred those counts to a grand jury. The grand jury

 also found probable cause and indicted Briggs on six counts. Eleven months later, the prosecutor

 moved to dismiss one of the counts. Eleven months after that, the remaining five counts were

 dismissed.



                                                1
Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 2 of 6 PageID #: 399




         Briggs maintained his innocence at all times and he never stipulated to probable cause. In

 September 2017, he sued Hogan, Williams, and Louisville-Jefferson County Metro Government.

 He alleged violations of the Fourth and Fourteenth Amendments (§ 19831) for false arrest and

 malicious prosecution against Hogan and Williams. He also alleged a failure to train claim against

 Louisville Metro (Monell2). Last, he brought state law claims for false imprisonment, negligent

 and intentional infliction of emotional distress, and malicious prosecution.

         Defendants moved for judgment on the pleadings.3 (DN 24). Briggs thereafter moved for

 leave to file an amended complaint. (DN 32). Briggs also moved for leave to file a supplemental

 response and to exceed the page limitation of LR 7.1(d). (DN 30; DN 31).

     State-Law Claims against Louisville Metro and the Officers in Their Official Capacity

         The state-law claims against Louisville Metro are barred by sovereign immunity.

 “Sovereign immunity is a bedrock component of the American governmental ideal.”4 It precludes

 claims against Kentucky based upon both intentional and unintentional torts.5 “Louisville Metro

 is essentially an arm of the Commonwealth” of Kentucky.6 As a result, Louisville Metro “is




 1
   42 U.S.C. § 1983.
 2
   Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978).
 3
   Fed. R. Civ. P. 12(c) (“After the pleadings are closed. . . a party may move for judgment on the
 pleadings.”). The Court applies the same standard on a motion for judgment on the pleadings as it does on
 a motion to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior Sports, Inc. v. National Collegiate Athletic
 Association, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a motion for judgment on the pleadings,
 all well-pleaded material allegations of the pleadings of the opposing party must be taken as true, and the
 motion may be granted only if the moving party is nevertheless clearly entitled to judgment.” Id. (citing
 JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)).
 4
   Caneyville Volunteer Fire Department v. Green’s Motorcycle Salvage, Inc., 286 S.W.3d 790, 799 (Ky.
 2009).
 5
   See Calvert Investments, Inc. v. Louisville & Jefferson County Metropolitan Sewer District, 805 S.W.2d
 133, 139 (Ky. 1991).
 6
   Louisville/Jefferson County Metro Government v. Cowan, 508 S.W.3d 107, 109 (Ky. App. 2016).


                                                      2
Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 3 of 6 PageID #: 400




 entitled to sovereign immunity . . . and is thus absolutely immune from suit,”7 as are Hogan and

 Williams in their official capacities.8

           Monell; False-Imprisonment; Intentional-Infliction-of-Emotional Distress

         The Court will next dismiss Briggs’s Monell claim and his state law claims for false

 imprisonment and intentional infliction of emotional distress. In his response to the Defendants’

 motion on the pleadings, Briggs does not address the arguments for dismissing these claims.

 Accordingly, Briggs has conceded these claims should be dismissed.9

                                            Remaining Claims

         Briggs’s remaining claims are §1983 claims for malicious prosecution and false arrest and

 state law claims of malicious prosecution and negligent infliction of emotional distress against

 Hogan and Williams in their individual capacities. Because Briggs’s Complaint contains only

 conclusory allegations and non-specific statements, these remaining claims are dismissed.10

         Twombly11 and Iqbal12 interpreted Federal Rule of Civil Procedure 8(a)(2) to require more

 than:

     •   “bare assertions”;13

     •   “naked assertions devoid of further factual enhancement”;14




 7
   Id.
 8
   See Commonwealth of Kentucky Board of Claims v. Harris, 59 S.W.3d 896, 899 (Ky. 2001) (“official
 capacity claims are in essence. . . claims against the county”).
 9
   See Doe v. Bredesen, 507 F.3d 998, 1007 (6th Cir. 2007) (“The district court correctly noted, however,
 that [the plaintiff] abandoned those claims by failing to raise them in his brief opposing the [defendant’s]
 motion to dismiss the complaint.”).
 10
    Briggs’s response references video recordings. These recordings are not appropriate for consideration
 under Rule 12(c) without converting the motion to a motion under Rule 56, which we decline to do. See
 Fed. R. Civ. P. 12(d).
 11
    Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007).
 12
    Ashcroft v. Iqbal, 556 U.S. 662 (2009).
 13
    Id. at 681.
 14
    Id. at 678 (quoting Twombly, 550 U.S. at 557) (cleaned up).


                                                      3
Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 4 of 6 PageID #: 401




      •   “an unadorned, the-defendant-unlawfully-harmed-me accusation”;15

      •   “labels and conclusions”;16

      •   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

          statements.”17

          The most specific allegations Briggs makes are that Hogan and Williams lied and

 fabricated evidence. But he doesn’t specify what they lied about. Nor does he say what evidence

 they fabricated. These are “no more than conclusions,” which “are not entitled to the assumption

 of truth.”18

          Briggs’s also generally says he was innocent. But that doesn’t mean his arrest and

 prosecution were illegal. He doesn’t allege any specific facts indicating that Hogan and Williams

 lacked probable cause. Probable cause is a much lower standard than guilt beyond a reasonable

 doubt.19 Even if Briggs was innocent, there may still have been probable cause for his arrest and

 prosecution.

          Without specific facts in the complaint alleging that no probable cause existed, the court is

 left with “mere conclusory statements.” So while it’s possible lies and evidence tampering led to

 Briggs’s arrest and prosecution, it’s not plausible based on the vague allegations in the complaint.

 Disregarding his legal conclusions, and given the “more likely explanations”20 for why prosecutors

 dropped his case — they may have believed their time was better spent on other prosecutions or




 15
    Id.
 16
    Id. (quoting Twombly, 550 U.S. at 555).
 17
    Id.
 18
    Id. at 679.
 19
    A “‘probable cause determination . . . does not require the fine resolution of conflicting evidence that a
 reasonable-doubt or even a preponderance standard demands.’” Jones v. Clark County, Kentucky, 959 F.3d
 748, 757 (6th Cir. 2020) (quoting Gerstein v. Pugh, 420 U.S. 103, 121 (1975)).
 20
    Iqbal, 556 U.S. at 681.


                                                      4
Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 5 of 6 PageID #: 402




 that a jury wouldn’t convict — Briggs’s non-specific assertions “do not plausibly establish”21 that

 any Defendant did anything wrong.22

         Because Briggs has failed to allege specific facts showing that Hogan and Williams lied,

 fabricated evidence, or lacked probable cause to arrest or prosecute him, the federal and state

 malicious prosecution claims and federal false arrest claim are dismissed.23 And because his

 negligent infliction of emotional distress claim is premised on his malicious prosecution and false

 arrest claims, this claim must be dismissed, too.

                              Briggs’s Motion to Exceed the Page Limit

         After filing his response to Defendants’ motion, Briggs moved for leave to a supplemental

 65-page memorandum in opposition and moved for leave to exceed the page limitation of LR

 7.1(d), which limits responses to 25 pages.24 (DN 30; DN 31). Briggs’ initial response was 20

 pages, so he is effectively seeking to file a collective response totaling 85 pages.25 In comparison,

 Defendants’ memoranda in support and reply together consist of 22 pages. This is not a reasonable

 request.

         Further, in his supplemental response, Briggs cites to the video recordings of the court

 proceedings in his criminal case and a video from the officers’ cruiser. Briggs also attached his



 21
    Id.
 22
     This section discussed Briggs’s remaining claims. But Briggs’s non-specific assertions also don’t
 plausibly establish any Defendant did anything wrong with regard to the previously dismissed claims that
 Briggs conceded.
 23
    See Voyticky v. Village of Timberlake, 412 F.3d 669, 675 (6th Cir. 2005) (citing Thacker v. City of
 Columbus, 328 F.3d 244, 259 (6th Cir. 2003) (a federal malicious prosecution claim requires a showing
 “that there is no probable cause to justify an arrest or a prosecution”); Crockett v. Cumberland Coll., 316
 F.3d 571, 580 (6th Cir. 2003) (citations omitted) (under the Fourth Amendment, a defendant has a “right to
 be arrested only upon probable cause.”); Martin v. O’Daniel, 507 S.W.3d 1, 11 (Ky. 2016) (a Kentucky
 malicious prosecution requires a showing that “the defendant acted without probable cause”).
 24
    Briggs’ motion misstates the page limitation of the current version of LR 7.1(d). The current version
 limits responses to 25 pages. See LR 7.1(d).
 25
    Both Briggs’ response and the supplemental response also contain text in less than 12-point font, which
 violates LR 5.2.


                                                     5
Case 3:17-cv-00537-JRW-CHL Document 43 Filed 08/25/20 Page 6 of 6 PageID #: 403




 affidavit in support of the supplemental response. The video recordings and affidavit, however,

 are outside of the pleadings, and cannot be considered in ruling on Defendants’ 12(c) motion.

         For these reasons, the Court will deny Briggs’ motion for leave to file a supplemental

 response.

                                       Briggs’s Motion to Amend

         Last, Briggs moves for leave to amend the Complaint. (DN 32). Defendants oppose this

 motion as untimely because the deadline for filing amended pleadings was March 31, 2019. (DN

 15).

         As the Sixth Circuit has noted, “[o]nce the scheduling order’s deadline passes, a plaintiff

 first must show good cause under Rule 16(b) for failure earlier to seek leave to amend before a

 court will consider whether amendment is proper under Rule 15(a).”26

         Briggs has failed to satisfy the initial threshold requirement of proving good cause.

 Plaintiff’s motion, however, was not filed until February 26, 2020, nearly one year later after the

 deadline. Briggs offers no explanation for his late motion. Because Briggs failed to show good

 cause for his belated motion, the motion is denied.27

                                             *       *        *

         Defendants’ motion is GRANTED, and Plaintiff’s motions are DENIED.




                                                                               8/25/2020
 26
   Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).
 27
    See Wilson v. Wal-Mart Stores E., LP, No. 4:11-CV-00148-JHM, 2013 WL 2607113, at *4 (W.D. Ky.
 June 11, 2013) (“The Court finds that [the plaintiff] has not sufficiently shown good cause so as to permit
 the amendment of the Scheduling Order. [The plaintiff] has offered no evidence demonstrating its diligence
 in attempting to meet the case management order’s requirement.”).


                                                     6
